330 F.2d 958
SECURITIES AND EXCHANGE COMMISSIONv.J. P. HOWELL & COMPANY, Inc., and Michael LaMarca, Appellants.
No. 14613.
United States Court of Appeals Third Circuit.
Argued April 23, 1964.Decided May 11, 1964.

Appeal from United States District Court for the District of New Jersey; James A. Coolahan, Judge.
Bernard J. Coven, New York City, for appellants.
Walter P. North, Assoc.  Gen. Counsel, Washington, D.C.  (Philip A. Loomis, Jr., Gen. Counsel, Robert L. McCloskey, Atty., Securities and Exchange Commission, Washington, D.C., on the brief), for plaintiff.
Before KALODNER, HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we cannot say that the District Court abused its discretion in entering 'Judgment of Permanent Injunction' and accordingly that Judgment will be affirmed.